M.D. Appeal Dkt.
                                                                      143 MAP 2014
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 466 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
JAMES LYNN HEFFERMAN,         :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by petitioner, are:



      (1)    Whether a police officer can knowingly violate the MPJA to investigate an
             alleged crime outside of their jurisdiction with only reasonable suspicion
             that a crime might have occurred inside their jurisdiction without coming
             into contact with Defendant at any time inside the officer’s jurisdiction?

      (2)    Whether the Superior Court erred as a matter of law by not applying the
             exclusionary rule?